Citation Nr: 1645999	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-46 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss (also claimed as neuropsychological symptoms), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for a disability manifested by fatigue.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sleep disorder, to include sleep apnea (also claimed as a breathing disorder).

6.  Entitlement to service connection for a lung disorder, to include restrictive lung disease (claimed as shortness of breath).

7.  Entitlement to service connection for disability manifested by numbness in the arms and hands, to include neurological symptoms, including as secondary to his service-connected right ring finger degenerative arthritis.

8.  Entitlement to service connection for a disability manifested by muscle pain.
9.  Entitlement to service connection for a disability manifested by joint pain.

10.  Entitlement to service connection for a skin disorder, to include hidradenitis suppurativa.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to ratings in excess of 10 percent prior to January 14, 2016, and in excess of 20 percent thereafter, for right ankle arthritis.

13.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1983 to November 1992, including in Southwest Asia (Saudi Arabia) from August 24, 1990 to March 23, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 (sleep apnea and hypertension) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, as well as March 2010 (right ankle arthritis), November 2011 (tinnitus), and September 2012 (skin disorder, fatigue, headaches, muscle pain, lung disease, joint pain, tinnitus, memory loss, and numbness in the arms) rating decisions of the RO in Denver, Colorado, which has jurisdiction over the appeal.

The Board acknowledges that the Pittsburgh RO previously denied claims for memory loss, headaches, fatigue, shortness of breath, numbness in the arms, muscle pain, joint pain and a skin problem in a final April 2005 rating decision.  Following that decision in September 2010, 38 C.F.R. § 3.317, which is applicable to these claims, underwent a revision.  As this change in regulation creates a new basis of entitlement, new and material evidence is not required to reopen these previously denied claims.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed Cir. 1994).

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The issues of 1) entitlement to service connection for a disability manifested by memory loss; 2) entitlement to service connection for a disability manifested by fatigue; 3) entitlement to service connection for sleep disorder, to include sleep apnea; 4) entitlement to service connection for a lung disorder, to include restrictive lung disease; 5) entitlement to service connection for a skin disorder, to include hidradenitis suppurativa; and 6) entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tension headaches are the result of service.

2.  The Veteran's tinnitus is the result of in-service acoustic trauma.
3.  Throughout the appeal the Veteran has had no objective findings of numbness in the arms and hands, including chronic or acute peripheral nerve conditions, or any condition of undetermined etiology or unexplained chronic multisymptom illness.

4.  The Veteran's transient right calf and right knee aches are compensated by his increased rating for his right ankle arthritis, and there is no competent evidence of any other muscle abnormalities.

5.  The Veteran's transient right calf and right knee aches are compensated by his increased rating for his right ankle arthritis, and there is no competent evidence of any other joint abnormalities apart from already service-connected right ring finger degenerative joint disease.

6.  For the entire appeal period, the Veteran's right ankle arthritis has been manifested by marked limitation of motion.

7.  On April 14, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal of the issue of entitlement to nonservice-connected pension.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tension headaches are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing entitlement to service connection for a disability manifested by numbness in the arms and hands, to include neurological symptoms, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2015).
4.  The criteria for establishing entitlement to service connection for a disability manifested by muscle pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for establishing entitlement to service connection for a disability manifested by joint pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

6.  From January 19, 2010 to January 13, 2016, the criteria for a 20 percent rating for right ankle arthritis are met; a rating in excess of 20 percent is denied for the entire appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2015).

7.  The criteria for withdrawal of the appeal of the issue of entitlement to nonservice-connected pension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

Service Connection for Tension Headaches

The Veteran asserts in his April 2016 hearing testimony that he experiences headaches.  See transcript, p. 10.  He further testified that he first experienced his headaches during his service in Korea in 1991, immediately following deployment to Southwest Asia in Operations Desert Shield and Desert Storm.  Id., p. 11.

The Veteran is competent to diagnose headaches.  See also December 2015 letter from L.M.G., PsyD.  Thus, the first element of service connection is established. 

Regarding the second element of service connection, the August 2012 VA examiner found that "The Veteran is a credible historian and...this examiner does note that the Veteran dates the onset of some stress upon his return from his deployment to the [Persian] Gulf in 1991, a consistent background for the development of tension headaches."  As the Veteran reported experiencing stress during his documented deployment to Southwest Asia, and as the VA examiner found the Veteran to be a credible historian and confirmed that such stress is consistent with the development of tension headaches, the second element of service connection is met.

As to the final element, nexus, the August 2012 VA examiner concluded that "given the credibility of the history of the Veteran consistent with [his tension headache] condition...[it] is as likely as a not a result of service."  This conclusion, in combination with the examiner's rationale that the Veteran's stress upon returning from deployment to the Persian Gulf was consistent with the development of tension headaches, is sufficient to establish a nexus to service.  Further, Dr. Griffiths wrote in her December 2015 statement that the Veteran "experiences physical problems since deployment including headaches."

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tension headaches were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran attributes his tinnitus to acoustic trauma to noise exposure in service.  In a November 2011 statement, he wrote:

While serving as a Soldier...I have had a ringing sensation in my ears.  When I first noticed this ringing sensation I was in Desert Shield [and] Desert Storm in November 1990.  I would get this ringing sound 1-2 times a week for about an hour.  I never knew or understood what this was.  When I got stationed in Camp Stanley, Korea, I was stationed in a Field Artillery unit.  I was exposed to loud noises from tanks conducting live fire exercises....As a cook...I was always exposed to loud noises in the dining facility from the institutional equipment and machinery....To this day the ringing sound still occurs and has gotten worse when I hear loud noises.

Similarly, the Veteran testified at his April 2016 Board hearing that he was exposed to acoustic trauma in service from tanks and dishwashers.  He stated, "When I was in the military, sometimes I would...hear this sound, like ringing in my ears."  See transcript, p. 24.

Here, the Veteran's testimony is sufficient to establish a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  His reports of experiencing tinnitus are consistent over time and uncontradicted by other evidence of record.  Thus, the first element of service connection is established.

Regarding the second element of service connection, the Veteran's exposure to noise in Southwest Asia, and to field artillery and tank noise in Camp Stanley, Korea, is sufficient to show in-service incurrence.  Further, the January 2012 VA examiner acknowledged that "Based on the Veteran's report and documents in the C-file...it is reasonable to assume the Veteran was exposed to hazardous noise levels while in service."  Thus, the second element of service connection is met.

As to the final element, nexus, the January 2012 VA examiner provided a negative nexus opinion "[b]ased on electronic hearing testing conducted at enlistment and during service."  However, the examiner expressly acknowledged the Veteran's noise exposure in service, and did not provide any rationale for either discounting the Veteran's ongoing tinnitus since service, or for attributing it to another cause.  Thus the opinion has no probative value.  

The Veteran's competent and credible statements regarding onset of tinnitus during service are highly probative.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Disability Manifested by Numbness in the Arms and Hands, to include Neurological Symptoms

The Veteran contends in his April 2016 hearing testimony that "Sometimes I get tingling in my hand....I don't know if that's from the...injury from my finger.  But...I do get...tingling in my...arm and in my hands."  See transcript, p. 29.

The most probative evidence shows that the Veteran does not have objective findings of numbness in the arms and hands, including chronic or acute peripheral nerve conditions, or any condition of undetermined etiology or unexplained chronic multisymptom illness.  Specifically, the August 2012 VA examiner found that "although there has been an intermittent subjective, brief, activity related forearm numbness or ache, there is insufficient objective exam findings or lab findings (to include a normal TSH [Thyroid Stimulating Hormone] and B12) to document a chronic or acute condition including peripheral nerve conditions or any condition of undetermined etiology or unexplained chronic multisystem illness."

The Board does not dispute that the Veteran occasionally experiences numbness or tingling in his upper extremities.  However, these symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of itself constitute a disability.  In this regard, while the Veteran is competent to attest to tingling and numbness, he is not competent to diagnose an underlying disorder of the nerves of the arms and hands, as do to so requires medical expertise.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Further, no VA examiner or other clinician has diagnosed him with nerve damage to the arms or hands, or obtained test results showing such disorder.

Finally, the VA examiner expressly found that the examination and laboratory findings do not show objective indications of a qualifying chronic disability pursuant to 38 C.F.R. § 3.317, and there is no competent evidence to the contrary.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of any nerve disorder causing numbness in his arms or hands.

Accordingly, as the first element of service connection is not established, service connection for the claimed nerve disorder with numbness in his arms and hands is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection for a Disability Manifested by Muscle and Joint Pain

The Veteran has reported muscle pains and tightening of his muscles upon descending stairs and when getting out of bed.  See transcript, p. 13.

His complaints in this regard have been attributed to his service-connected right ankle disability.  Specifically, the August 2012 VA examiner opined that:

[The Veteran's] predominant joint pain is his right ankle, which has been previously addressed and rated as a traumatic arthritis and [is] not the subject of this exam.  But because of chronic ankle pain and walking with a chronically abducted right foot due to the ankle and with his cane, with prolonged walking at work he will have associated transient calf and knee aches.  He otherwise has no clear cut chronic migratory joint effusions, migratory myalgias, or arthralgias.  On physical examination, the Veteran has zero of 18 trigger points that are indicators of fibromyalgia and except for previously documented right ankle exam findings his general joint exam reveals no other joint or muscle abnormalities with no swelling, no tenderness, no weakness and full symmetric ranges of motion.

The Board finds that the August 2012 VA examiner's assessment, which is based on objective examination of, inter alia, trigger points and range of motion testing, are highly probative.  Further, no VA examiner or other clinician has diagnosed him with a muscle or joint pain disorder other than his service-connected right ankle arthritis or right ring finger degenerative joint disease.  To the extent the Veteran contends he has such a disability manifested by joint or muscle pain, he is not competent to diagnose such a disability.  

Finally, there is no evidence of record showing an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317.  Rather, the Veteran's joint and muscle pain is attributed his service-connected right ankle and right ring finger arthritis.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 225 (1992); McClain, 21 Vet. App. 319 (2007).  Here, the preponderance of the evidence of record demonstrates that the Veteran does not have a diagnosis of any muscle or joint pain disorder other than his service-connected right ankle and right ring finger arthritis.

Accordingly, as the first element of service connection is not established, service connection for a disability manifested by muscle or joint pain is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
Entitlement to Disability Ratings in Excess of 10 Percent from January 19, 2010 to January 13, 2016, and in Excess of 20 Percent as of January 14, 2016, for Right Ankle Arthritis

The Veteran contends in his April 2016 hearing testimony that his right ankle is swollen, and has "a permanent limp," arthritis, and impaired range of motion.  See transcript, p. 17.  He further testified that he is unable to be on his feet because of his right ankle three or four times per year, for one or two days.  Id., p. 21-22.  The Veteran also reported that he uses a cane "at least two or three times a week."  Id., p. 23.

The Veteran's right ankle arthritis is currently rated 10 percent disabling from January 19, 2010 to January 13, 2016, and 20 percent disabling as of January 14, 2016, under Diagnostic Codes 5010-5271.  The appeal period before the Board begins in January 2010, the date VA received the increased rating claim, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Diagnostic Code 5010, for traumatic arthritis, is rated under degenerative arthritis, which is rated based on limitation of motion of the joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5271 provides for a 10 percent rating if the limited motion of the ankle is moderate, and for a 20 percent rating if marked.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 20 percent rating is warranted for the Veteran's right ankle arthritis throughout the appeal period.  Specifically, at the March 2010 VA examination the Veteran reported experiencing pain, weakness, stiffness, swelling, redness, instability, giving way, locking, fatigability, and lack of endurance in his right ankle, as well as flare-ups once or twice per month resulting in an inability to stand or walk.  Consistent therewith, the VA examiner observed pain, fatigue, weakness, and lack of endurance in the right ankle on examination, as well as limitation of motion and abnormal gait.  Further, the August 2012 VA examiner observed that the Veteran experiences "transient calf and knee aches" associated with prolonged walking on his right ankle.  The Board finds that the Veteran's limitation of motion of the right ankle is marked, considering both the DeLuca factors and his reported flare-ups.  A schedular disability rating in excess of 20 percent is not warranted because that is the maximum schedular rating for an ankle disability without ankylosis.  Here, no evidence of right ankle ankylosis is of record, and the March 2010 VA examiner expressly found that the Veteran does not have ankylosis of the ankle joints.  The limitation of motion found on the January 2016 VA examination is consistent with the maximum 20 percent rating based on marked limitation of motion.

There no evidence of an increase in the Veteran's right ankle arthritis disability in the year prior to his January 2010 claim.  As such, the effective date for the increase shall be the date the claim was received, and no earlier.  See Gaston, 605 F.3d at 984 (Fed. Cir. 2010) (explaining that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim").

Finally, to the extent that the examination reports of record did not comply with the requirements of 38 C.F.R. § 4.59, the Board finds any errors in this regard harmless, as the Veteran is herein awarded the maximum schedular rating for limitation of motion for the entire appeal period.

Further, extraschedular ratings are not warranted because the established schedular criteria contemplate the Veteran's right ankle arthritis symptoms, including limitation of motion.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Moreover, other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, are not present.


Nonservice-Connected Pension

At his April 2016 Board hearing, the Veteran withdrew the issue of entitlement to a nonservice-connected pension.  See transcript, p. 2.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

Service connection for tension headaches is granted.

Service connection for tinnitus is granted.

Service connection for a disability manifested by numbness in the arms and hands, to include neurological symptoms, is denied.

Service connection for a disability manifested by muscle pain is denied.

Service connection for a disability manifested by joint pain is denied.

From January 19, 2010 to January 13, 2016, a rating of 20 percent for right ankle arthritis is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating in excess of 20 percent for right ankle arthritis is denied.

The appeal of the issue of entitlement to a nonservice-connected pension is dismissed.


REMAND

With respect to service connection for a disability manifested by memory loss, remand is required in order to obtain a new examination.  The August 2012 VA examiner opined that "the Veteran does not meet criteria for memory loss as there is no record of his ever having been diagnosed  with memory loss and he has never been treated for memory loss and his Saint Louis University Mental Status (SLUMS) today is within normal limits."  However, in December 2015, the Veteran's treating clinical psychologist, Dr. Griffiths, found that the Veteran has experienced "cognitive dysfunction (including significant memory impairment and poor concentration)."  Dr. Griffiths also opined that the Veteran's memory impairment was both a secondary feature of his service-connected PTSD, and was "more likely than not caused by or a result of his military service, which he also has demonstrated through his historical accounts."  The Veteran testified at his April 2016 hearing that he experiences memory loss, and "can't remember different things during the day."  See transcript, p. 28.  As Dr. Griffiths has provided the diagnosis that was absent at the time of the August 2012 VA examination, but it is unclear upon which testing she made her diagnosis and she does not provide a clear explanation of why she links the Veteran's memory loss to his PTSD or his military service, remand is warranted to obtain a new examination.

With respect to service connection for a disability manifested by fatigue, remand is necessary to provide a new examination.  The Veteran's private physician, Dr. S. Hansel, provided a diagnosis of fatigue in February 2012.  In August 2012, a VA examiner recorded that the Veteran reported that his fatigue began in service in August 1992, following his deployment to Southwest Asia.  The examiner found that the criterion of new onset of debilitating fatigue had not been met, and that fewer than six of the ten Chronic Fatigue Syndrome diagnostic criteria had been met.  In February 2015, the Veteran reported that his claimed sleep apnea makes him "too tired and restless throughout the day."  In December 2015, Dr. Griffiths wrote that the Veteran "experiences physical problems since deployment [to Southwest Asia] including...intense exhaustion."  At his April 2016 hearing, the Veteran testified that "when I came back out of Desert Shield [and] Desert Storm I always just felt real tired."  See transcript, p. 9.  A new examination is necessary to rule in or out a diagnosis of Chronic Fatigue Syndrome and to determine the etiology and severity thereof.  38 C.F.R. § 3.317.

With respect to service connection for a sleep disorder, remand is necessary because the Veteran has a current diagnosis but no adequate nexus opinion.  Specifically, the Veteran had an operation for sleep apnea in 1994, according to an August 2012 VA treatment record.  In November 1994, Dr. W. Hosemann wrote that the Veteran has been snoring since about 2 years and has breathing cessation of 5-10 seconds; Dr. Hosemann diagnosed rhonchopathy and hypertonia.  In October 2011, two fellow service members, M.M. and N.L., reported that the Veteran snored in service and had difficulty breathing while sleeping.  In January 2012, a private physician, Dr. J. Forrester, diagnosed the Veteran with severe obstructive sleep apnea/hypopnea syndrome.  In February 2015, the Veteran wrote that "My command also knew of my severe snoring and shortness of breath.  My chain of command failed to provide the medical support I needed due to...sleep apnea.  Sleep apnea has always interfered with my job by making me too tired and restless throughout the day."  The Veteran wrote in another February 2015 statement that "When I departed the military in 1992 I requested that I be checked for my sleep disorder and was denied medical attention."  At his April 2016 hearing, the Veteran testified that his sergeant worried about the fact that he stopped breathing in the middle of the night.  See transcript, p. 42.  He further testified that a private physician, Dr. Lam, diagnosed him with sleep apnea in 2010.  Id., pp. 7-8, 41.  The Veteran also testified that he now uses a sleep apnea machine at night.  Id., p. 16.  As the Veteran has a current diagnosis of sleep apnea syndrome, reports that he experienced these symptoms in service, and indicates that his sleep apnea syndrome may be associated with service, a VA nexus opinion is required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to service connection for a lung disorder, to include restrictive lung disease, remand is necessary in order to obtain an adequate nexus opinion.  Specifically, the August 2012 VA examiner opined that:

The current mild restrictive [lung] defect documented in the PFTs [pulmonary function tests] below is likely secondary to obesity....The Veteran's obesity is the only etiology, based on history, exam and radiograph, to explain his restrictive pulmonary condition.  And this in conjunction with the associated deconditioning are clearly sufficient reasons for his dyspnea on exertion.  And as these are conditions that could occur in any place of deployment, it is considered by this examiner that his respiratory symptoms are less likely than not of an unknown illness or the result of exposure to environmental toxins while in the Gulf.
In summary, the examiner's opinion raises, but does not directly address, the question of the probability that the Veteran's restrictive lung defect resulted from obesity during service, including whether it "occur[ed] in any place of deployment."  On remand, an addendum should be obtained to address this question of nexus.  The examiner should consider the June 1984 service treatment record documenting a diagnosis of bronchitis; the Veteran's November 2013 substantive appeal, wherein he stated that he "was exposed to harmful gases from burning human waste [and] breathing in sand with my lungs[;]" and his April 2016 hearing testimony to the effect that he was exposed to oil well fires in service, and has difficulty breathing after exercise and walking.  See transcript, pp. 14-15.

With respect to service connection for a skin disorder, to include hidradenitis suppurativa, remand is necessary because the Veteran has a current diagnosis but no adequate nexus opinion.  The Veteran was initially diagnosed with a pilonidal cyst in service in January 1986, and with a cyst on his tailbone in service in May 1987.  After service, the August 2012 VA examiner opined that:

The Veteran dates the onset in approximately 1991 of recurrent tender pustules in his bilateral axilla and bilateral groin areas.  A German physician recommended apparently antibiotic treatments which he never initiated.  These areas reveal minimally tender superficial cysts....This is a common condition that could occur in any location of deployment, and is somewhat acne-like although sparing sebaceous gland involvement and is not a condition that is undiagnosed or without known etiology or is it part of a chronic multi-system illness and is therefore, less likely than not the result of exposure to environmental conditions in the Gulf War.

In summary, the examiner's opinion raises, but does not directly address, the question of the probability that the Veteran's skin disorder began during or as a result of service, including whether it "occur[ed] in any location of deployment."  On remand, an addendum should be obtained to address this question of nexus.  The examiner should consider the November 2012 diagnosis of "Hidradenitis suppurativa-chronic and persistent," from the Veteran's private physician, Dr. G. Papadeus.  The examiner should also consider Dr. Griffiths' December 2015 statement that the Veteran "experiences physical problems since deployment including...skin rashes."  Finally, the examiner should consider the Veteran's April 2016 testimony that he sought treatment in service for his skin cysts, and his skin condition has persisted from service to the present-as currently manifested by rashes or cysts under his armpits and around his pelvis.  See transcript, pp. 5-7.

With respect to service connection for hypertension, remand is necessary because the September 2015 VA examiner did not have the entire claims file, and the April 2016 VA examiner did not adequately address the Veteran's elevated blood pressure in service.  Specifically, the Veteran's June 1989 service treatment record documents a blood pressure reading of 150/100 (systolic/diastolic).  Following service, the Veteran has multiple diagnoses of hypertension from his private physicians, including from Dr. L. Ramos in December 2009 and August 2010; from Dr. E. Shore in May 2010; from Dr. S. Hansel in October 2010, May 2011, June 2011, October 2011, and December 2011; from Dr. M. Reynolds in November 2010, including a statement that the Veteran "has had elevated blood pressure readings dating back to at least 1985[;]" and from Dr. H. Lam, who wrote in April 2016 that the Veteran "has a pattern of elevated blood pressures ranging [from] 150-160s/100-115 from 1985 to 1991 that was not formally recognized or treated as hypertension....He was also diagnosed with sleep apnea in 2012 which contributes to his hypertension."  Additionally, the Veteran asserted in a February 2015 statement that he "never had high blood pressure until after joining the United States Army."  At his April 2016 hearing, the Veteran testified that he sought treatment for high blood pressure in service.  See transcript, pp. 13-14.  Accordingly, an addendum opinion is necessary.

Any outstanding treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  After physically or electronically associating any outstanding records, schedule the Veteran for an examination to assess the nature and etiology of his memory loss.  The claims folder should be made available and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings reported in detail.

The examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all memory loss disorders present.  Please consider Dr. Griffiths' December 2015 diagnosis of cognitive dysfunction, including significant memory impairment and poor concentration in making your assessment.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed memory disability:

(1) had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War;
(2) was caused by his PTSD (at any time, during or after service); or
(3) was aggravated (permanently worsened beyond the natural progress of the disease) by his PTSD (at any time, during or after service)?

In offering these opinions, the examiner should consider the following documents:

* The August 2012 VA examination report.

* Dr. Griffiths' December 2015 findings that the Veteran has experienced "cognitive dysfunction (including significant memory impairment and poor concentration)," and that his memory impairment is both a secondary feature of his service-connected PTSD, and was "more likely than not caused by or a result of his military service, which he also has demonstrated through his historical accounts."
* The Veteran's April 2016 testimony that he experiences memory loss, and "can't remember different things during the day."  See transcript, p. 28.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his fatigue.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all fatigue disorders present, to include chronic fatigue syndrome.  Please consider Dr. Hansel's February 2012 diagnosis of fatigue in making your assessment.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed fatigue disability:

(1) had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War;
(2) was caused by his sleep apnea (at any time, during or after service); or
(3) was aggravated (permanently worsened beyond the natural progress of the disease) by his sleep apnea (at any time, during or after service)?

In offering these opinions, the examiner should consider the following documents:

* Dr. Hansel's February 2012 diagnosis of fatigue.

* The August 2012 VA examination report.

* Dr. Griffiths' December 2015 findings that the Veteran "experiences physical problems since deployment [to Southwest Asia] including...intense exhaustion."

* The Veteran's February 2015 statement linking his fatigue to his claimed sleep apnea.

* The Veteran's April 2016 testimony that "when I came back out of Desert Shield Desert Storm I always just felt real tired."  See transcript, p. 9.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After physically or electronically associating any pertinent, outstanding records, obtain an addendum opinion addressing the etiology of the Veteran's sleep apnea.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea had its onset in or is otherwise related to service, including environmental exposures during service in Southwest Asia during the Persian Gulf War.

If the examiner finds that the Veteran does not have sleep apnea, then he or she must explain why Dr. Forrester's January 2012 diagnosis is in error.

In offering this opinion, the examiner should consider the following documents:

* An August 2012 VA treatment record documenting that the Veteran had an operation for sleep apnea in 1994.

* Dr. Hosemann's November 1994 report that the Veteran has been snoring since about 2 years and has breathing cessation of 5-10 seconds, and diagnosing him with rhonchopathy and hypertonia.

* October 2011 letters from two fellow service members, M.M. and N.L., reporting that the Veteran snored in service and had difficulty breathing while sleeping.

* Dr. Forrester's January 2012 diagnosis of severe obstructive sleep apnea/hypopnea syndrome.

* The Veteran's February 2015 statement that "My command also knew of my severe snoring and shortness of breath.  My chain of command failed to provide the medical support I needed due to...sleep apnea.  Sleep apnea has always interfered with my job by making me too tired and restless throughout the day."

* The Veteran's February 2015 statement that "When I departed the military in 1992 I requested that I be checked for my sleep disorder and was denied medical attention."
* The Veteran's April 2016 testimony that his sergeant worried about the fact that he stopped breathing in the middle of the night.  See transcript, p. 42.  He further testified that a private physician, Dr. Lam, diagnosed him with sleep apnea in 2010.  Id., pp. 7-8, 41.  The Veteran also testified that he now uses a sleep apnea machine at night.  Id., p. 16.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  After physically or electronically associating any pertinent, outstanding records, obtain an addendum opinion addressing the etiology of the Veteran's lung disorder, to include restrictive lung disease.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung disorder had its onset in or is otherwise related to service, to include as a result of obesity therein and/or environmental exposures during service in Southwest Asia during the Persian Gulf War.

If the examiner finds that the Veteran does not have a restrictive lung defect, then he or she must explain why the August 2012 VA examiner's diagnosis is in error.
In offering this opinion, the examiner should consider the following documents:

* A June 1984 service treatment record documenting a diagnosis of bronchitis.

* The August 2012 VA examination report, including the opinion that the Veteran's restrictive lung defect is likely secondary to obesity, and that this could have occurred in any place of deployment.

* The Veteran's November 2013 statement that he "was exposed to harmful gases from burning human waste [and] breathing in sand with my lungs."

* The Veteran's April 2016 testimony that he was exposed to oil well fires in service, and has difficulty breathing after exercise and walking.  See transcript, pp. 14-15.

* The Veteran's smoking history.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

7.  After physically or electronically associating any pertinent, outstanding records, obtain an addendum opinion to address the etiology of the Veteran's skin disorder, to include hidradenitis suppurative and rashes.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder, including hidradenitis suppurative and rashes, had its onset in or is otherwise related to service, including environmental exposures during service in Southwest Asia during the Persian Gulf War and treatment of cysts therein.

If the examiner finds that the Veteran does not have a skin disorder, then he or she must explain why Dr. Papadeus's November 2012 diagnosis of hidradenitis suppurativa, and Dr. Griffith's December 2015 diagnosis of skin rashes, are in error.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's service treatment records, including a diagnosis of a pilonidal cyst in January 1986, and a cyst on his tailbone in May 1987.

* The August 2012 VA examination report, including a finding of minimally tender superficial cysts which "could occur in any location of deployment."

* Dr. Papadeus's November 2012 diagnosis of chronic and persistent hidradenitis suppurativa.

* Dr. Griffiths' December 2015 statement that the Veteran "experiences physical problems since deployment including...skin rashes."

* The Veteran's April 2016 testimony that he sought treatment in service for his skin cysts, and his skin condition has persisted from service to the present-as currently manifested by rashes or cysts under his armpits and around his pelvis.  See transcript, pp. 5-7.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

8.  After physically or electronically associating any pertinent, outstanding records, obtain an addendum opinion addressing the etiology of the Veteran's hypertension.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension:

(a) had its onset in or is otherwise related to service, including environmental exposures during service in Southwest Asia during the Persian Gulf War;
(b) was caused by his sleep apnea (at any time, during or after service); or
(c) was aggravated (permanently worsened beyond the natural progress of the disease) by his sleep apnea (at any time, during or after service).

In offering this opinion, the examiner should consider the following documents:

* The Veteran's service treatment record, documenting a blood pressure reading of 150/100 in June 1989.

* The September 2015 and April 2016 VA examination reports.
* Diagnoses of hypertension from Dr. Ramos in December 2009 and August 2010; from Dr. Shore in May 2010; from Dr. Hansel in October 2010, May 2011, June 2011, October 2011, and December 2011; from Dr. Reynolds in November 2010, including a statement that the Veteran "has had elevated blood pressure readings dating back to at least 1985[;]" and from Dr. Lam, who wrote in April 2016 that the Veteran "has a pattern of elevated blood pressures ranging [from] 150-160s/100-115 from 1985 to 1991 that was not formally recognized or treated as hypertension....He was also diagnosed with sleep apnea in 2012 which contributes to his hypertension."

* The Veteran's February 2015 statement that he "never had high blood pressure until after joining the United States Army."

* The Veteran's April 2016 testimony that he sought treatment for high blood pressure in service.  See transcript, pp. 13-14.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

9.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


